02-10-339-CR






















 
 
 
 
 
 
                           COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-339-CR
 
 
Patrick Berryman Devenny                                                      APPELLANT
a/k/a Patrick
Scott Devenny
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
                 FROM THE 355th District Court OF
Hood COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered “Appellant=s
Motion To Dismiss.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).                                                                     
                                                          PER
CURIAM
PANEL: MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 7,
2010   




[1]See Tex. R. App. P. 47.4.